 



Exhibit 10.5

SECOND EXTENSION OF AMENDED STUDIO LEASE AGREEMENT

          THIS SECOND EXTENSION OF THE AMENDED STUDIO LEASE AGREEMENT
(“Amendment”) is made as of August 29, 2004 by and between THE HEARST
CORPORATION, a Delaware corporation (“Hearst”), and HEARST-ARGYLE TELEVISION,
INC., a Delaware corporation (the “Company”).

W I T N E S S E T H

     WHEREAS, Hearst and the Company entered into a Studio Lease Agreement dated
as of August 29, 1997 (the “Studio Lease Agreement”), pursuant to which the
Company leased to Hearst the Leased Premises (as defined in the Studio Lease
Agreement);

          WHEREAS, Hearst and the Company entered into an Amendment to Studio
Lease Agreement dated as of August 29, 2000 (the “Amended Studio Lease
Agreement”);

          WHEREAS, Hearst and the Company entered into an Extension of the
Amended Studio Lease Agreement dated as of August 29, 2003; and

          WHEREAS, Hearst and the Company mutually desire to further extend the
term of the Amended Studio Lease Agreement, as set forth hereinafter;

          NOW, THEREFORE, in consideration of the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Amended Studio
Lease Agreement as so amended is hereby extended by substituting the date of
December 31, 2005 for the date of August 31, 2004 in paragraph 2 (Term of Lease)
in the Studio Lease Agreement as so amended.

          Except as expressly set forth herein, all terms and conditions of the
Studio Lease Agreement as so amended shall continue in full force and effect.

          IN WITNESS WHEREOF, the parties have executed this extension of the
Studio Lease Agreement as so amended as of the date first above written.

          IN WITNESS WHEREOF, the parties have executed this extension of the
Studio Lease Agreement as so amended as of the date first above written.

                  THE HEARST CORPORATION       HEARST-ARGYLE TELEVISION, INC.
 
               
By:
  /s/ Ronald J. Doerfler       By:   /s/ Jonathan C. Mintzer

               

  Name: Ronald J. Doerfler           Name: Jonathan C. Mintzer

  Title: Senior Vice President           Title: Vice President, General Counsel
and

  and Chief Financial Officer           Secretary
 
               

  Dated: March 29, 2005           Dated: March 29, 2005

 